DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2022 was filed after the mailing date of the Non-Final Rejection on February 7, 202 and before prosecution has closed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Amendment filed on May 5, 2022, claims 1-20 are pending. Claims 1, 8, 13 and 18 are amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al., United States Patent Application Publication No. US 2013/0038549 A1 (cited in the 2/3/2021 IDS) in view of Milne et al., United States Patent Application Publication No. US 2014/0168094 A1.

Regarding claim 1, Kitada discloses an interface device for performing an input to an electronic device in response to an operation by a user, the electronic device including a capacitive touch panel display (Fig. 1, generally, Detailed Description, [0030-0037]), the interface device comprising: 
an on-panel pad which, in operation, causes a plurality of sensor electrodes included in the touch panel display to generate a two-dimensional pattern of capacitance while the on-panel pad is on the touch panel display (Fig. 1, keyboard-type input device, #4; Detailed Description, [0030-0037], “In addition, the keyboard-type input device 4 and the joystick-type input device 5 may be provided on the touch surface 11. When a user operates these input devices 4 and 5, the user's operation is detected by the touch screen device 1… In a mutual capacitance type employed here, when a driving signal is applied to the transmitting electrodes 12, a charge-discharge current flows in the receiving electrodes 13 in response. The charge-discharge current is output from the receiving electrodes 13 as a response signal. At this point, the electrostatic capacitance at the electrode intersections changes in response to the user's touch operation”); and 
a sensor controller which, in operation, when the two-dimensional pattern generated while the on-panel pad is on the touch panel display has been detected, generates or outputs data including operation information in response to a change in capacitance generated by a conductive finger of the user deforming the operating element, the change in capacitance in a region that is associated with the two-dimensional pattern and that receives an operation of the on-panel pad, the operation information indicating an operation state of the on-panel pad (Fig. 1, controller, #17; Detailed Description, [0035-0040], “Further, the controller 17 obtains a touch position every frame period in which reception of level signals ends for all electrode intersections across the entire surface of the touch surface 11. The controller 17 then outputs touch position information to the PC 2 in a unit of frames. Based on the touch position information in a plurality of temporally successive frames, the PC 2 generates display screen data in which touch positions are chronologically connected, and outputs the data to the display 3. In a case where touch operations are concurrently performed in a plurality of positions, touch position information for the plurality of touch positions is output in a unit of frames.”).
Kitada does not disclose wherein the on-panel pad includes an operating element made of a non-conductive and elastic material and configured to receive the operation by the user. 
Milne, in a similar field of endeavor, discloses an interface device (Figs. 1-4, generally, touch screen display device, #12) wherein the on-panel pad includes an operating element made of a non-conductive and elastic material and configured to receive the operation by the user (Fig. 1-4, tangible object, #10; Detailed Description, [0039], “According to one embodiment, the tangible object 10 is a tangible user interlace component (TUIC) that is a three piece construction including a skin cover 14, a conductive foam or rubber layer 16, and a non-conductive foam or rubber layer 18.”).
It would have been obvious to one of ordinary skill in the art to have modified the on-panel pad of Kitada to incorporate the teachings of Milne in such a way to provide wherein the on-panel pad includes an operating element made of a non-conductive and elastic material and configured to received the operation by the user. The motivation to combine these arts is to have both a conductive and non-conductive portion of the keys for comfortable, flexible and more tangible user input (See Milne, Detailed Description, [0039], Summary, [0010-0026]) The fact that Milne also discloses an on-panel pad on top of a capacitive touch display device, same as Kitada and the Instant Invention, makes this combination more easily implemented. 

Regarding claim 2, Kitada further discloses wherein the on-panel pad includes:
 a pad body having at least a front surface and a back surface, and one or more conductive members between the front surface and the back surface of the pad body (Fig 3-4, Detailed Description, [0047-0055], “As shown in FIG. 3, the keyboard-type input device 4 includes a supporter 31 and a plurality of operation keys (operation member) 32. The supporter 31 is provided on the touch surface 11 at the touch screen device 1. The plurality of operation keys 32 are arranged on the supporter 31…. As shown in FIG. 4, a conductor 33 is provided to a key top of each operation key 32. The conductor 33 is conducted with a user's body when a user's finger touches the conductor 33 at the time of operating the operation key 32.”), and
wherein the two-dimensional pattern caused by the on-panel corresponds to a shape of the one or more conductive members (Detailed Description, [0052-0055], “When a user presses down one of the operation keys 32 and a user's finger touches the conductor 33 on the key top, the conductor 35 for input device identification becomes conductively connected with a user's body. Accordingly, the conductor 35 is detected on the touch screen device 1 side…. In addition, the conductor 35 for input device identification also acts to cause the touch screen device 1 side to identify an area in which the keyboard-type input device 4 is placed”).
Thus it would have remained obvious to have combined Kitada and Milne as described in claim 1. 

Regarding claim 3, Kitada further discloses wherein the pad body has a three-dimensional shape that is elastically deformable and restorable in at least one direction (Fig 3-4, Detailed Description, [0047-0055], “In addition, the conductors 33 at the key tops draw closer to the touch surface 11 when a user presses down the operation keys 32. Specifically, the conductors 33 are held by holders 34 made from a flexible material. The conductors 33 remain spaced from the touch surface 11 in a default state in which the operation keys 32 are not pressed down…Thus, in a case where the supporter 31 and the like are configured with or from a flexible material, they may be rolled up and/or folded, which enhances usability”).
Thus it would have remained obvious to have combined Kitada and Milne as described in claim 1. 

Regarding claim 4, Kitada further discloses wherein while the on-panel pad is on the touch panel display, the on-panel pad causes, in a portion of the sensor electrodes corresponding to a position pushed by the user from the front surface of the pad body, the change in capacitance due to an approach of the user to the portion of the sensor electrodes (Detailed Description, [0047-0055], “When a user presses down one of the operation keys 32 and a user's finger touches the conductor 33 on the key top, the conductor 35 for input device identification becomes conductively connected with a user's body. Accordingly, the conductor 35 is detected on the touch screen device 1 side.”).
Thus it would have remained obvious to have combined Kitada and Milne as described in claim 1. 

Regarding claim 5, Kitada further discloses wherein the on-panel pad does not cause the change in capacitance during a period before and a period after the user contacts the front surface of the pad body, and wherein the on-panel maintains an original shape during the period before and the period after the user contacts the front surface of the pad body (Detailed Description, [0047-0055], “In addition, the conductors 33 at the key tops draw closer to the touch surface 11 when a user presses down the operation keys 32. Specifically, the conductors 33 are held by holders 34 made from a flexible material. The conductors 33 remain spaced from the touch surface 11 in a default state in which the operation keys 32 are not pressed down. Accordingly, the conductors 33 are not detected on the touch screen device 1 side”).
Thus it would have remained obvious to have combined Kitada and Milne as described in claim 1. 

Regarding claim 6, Kitada further discloses wherein stepped portions are formed on the front surface of the pad body, and the stepped portions divide the front surface into a plurality of operation regions (Fig. 3-4, spaces between keys 32; Detailed Description, [0047-0055]).
Thus it would have remained obvious to have combined Kitada and Milne as described in claim 1. 

Regarding claim 7, Kitada further discloses wherein each of the one or more conductive members does not overlap any of the plurality of operation regions in plan view or overlaps a corresponding one of the plurality of operation regions in plan view (Examiner’s note: inherent because the members must either overlap or not overlap operation regions; However also see Figs. 3-4, Fig. 1, Fig. 8A, and treatment of dependent claim 8 below).
Thus it would have remained obvious to have combined Kitada and Milne as described in claim 1. 

Regarding claim 8, Kitada further discloses wherein each of the one or more conductive members overlaps the corresponding one of the plurality of operation regions (Examiner’s note—interpreted as “operation regions”) in plan view (see Fig. 1 and Fig., 8A, Detailed Description, [0065-0072], input device 4 overlaps some portions of the touch surface 11 but not completely),  and wherein, when the change in capacitance has been detected at a position of the one or more conductive members in the operation region, the sensor controller generates or outputs the data including the operation information corresponding to the position (Detailed Description, [0065-0772], “When a user places the keyboard-type input device 4 on the touch surface 11 and presses down the operation key 32 thereof as shown in FIG. 8A, a touch area 61 is detected in the position of the conductor 33 (see FIG. 3) at the key top where a finger touches, as shown in FIG. 8B. Further, a rectangular touch area 62 is detected in the position of the frame-like conductor 35 conducted with the conductor 33 at the key top. Because of the rectangular touch area 62, it is known that the keyboard-type input device 4 has been placed on the touch surface 11.”; See also Detailed Description, [0047-0055]).
Thus it would have remained obvious to have combined Kitada and Milne as described in claim 1. 

Regarding claim 10, Kitada further discloses wherein the one or more conductive members are shaped such that the two-dimensional pattern caused by the on-panel is rotationally asymmetric (Fig. 1 and Fig. 8A, the rectangular shape of the keyboard input device 4 is rotationally asymmetric and would cause a different shape when rotated; Detailed Description, [0065-0072]).

Regarding claim 11, Kitada discloses wherein the sensor controller generates or outputs data including a type of the on-panel pad or a virtual input device corresponding to the on-panel pad and an arrangement state of the on-panel pad (Fig. 1 and Fig. 8A, controller, #17; Detailed Description, [0035-0040], “Further, the controller 17 obtains a touch position every frame period in which reception of level signals ends for all electrode intersections across the entire surface of the touch surface 11. The controller 17 then outputs touch position information to the PC 2 in a unit of frames. Based on the touch position information in a plurality of temporally successive frames, the PC 2 generates display screen data in which touch positions are chronologically connected, and outputs the data to the display 3. In a case where touch operations are concurrently performed in a plurality of positions, touch position information for the plurality of touch positions is output in a unit of frames.”; See also Detailed Description, [0065-0072]), and
 the sensor controller causes the virtual input device to be displayed within a display region of the touch panel display based on the data (Fig. 1, controller, #17; See also Fig. 8A, Detailed Description, [0035-0040], “Further, the controller 17 obtains a touch position every frame period in which reception of level signals ends for all electrode intersections across the entire surface of the touch surface 11. The controller 17 then outputs touch position information to the PC 2 in a unit of frames. Based on the touch position information in a plurality of temporally successive frames, the PC 2 generates display screen data in which touch positions are chronologically connected, and outputs the data to the display 3. In a case where touch operations are concurrently performed in a plurality of positions, touch position information for the plurality of touch positions is output in a unit of frames.”; See also Detailed Description, [0065-0072]).
Thus it would have remained obvious to have combined Kitada and Milne as described in claim 1. 

Regarding claim 12, Kitada further discloses wherein the sensor controller (Fig. 1 and Figs. 7-8, controller, #17) includes: 
a first processor which, in operation, generates a heat map representing changes in capacitance on the sensor electrode (Fig. 7-8, touch detector, #51; input device detector, #52; Detailed Description,. [0066-0067], “The touch detector 51 detects a touch area formed by a conductor approaching the touch surface 11, based on a level signal output from the receiver 16. In this embodiment, when a user performs a touch operation on the touch surface 11 with a pointing object (a finger, a stylus, and the like), a touch area associated with the pointing object is detected. In addition, by placing and operating the input devices 4 and 5 on the touch surface 11, touch areas associated with the conductors 33, 35, 44, and 46 of the input devices 4 and 5 are detected... The input device detector 52 detects placements of the input devices 4 and 5 on the touch surface 11, based on forms of touch areas that the touch detector 51 has obtained or detected. In this embodiment, the input device detector 52 identifies types of the input devices 4 and 5 placed on the touch surface 11 and also obtains placement positions of the input devices 4 and 5.”), and 
a second processor which, in operation, detects presence or absence of the two-dimensional pattern caused by the on-panel based on the heat map supplied from the first processor and generates or outputs the data including the operation information when the two-dimensional pattern has been detected (Fig. 7-8, operation detector, #53; Detailed Description, [0070-0074], “The operation detector 53 detects an operating state of the input devices 4 and 5 based on the types and placement positions of the input devices obtained from the input device detector 52 and changes of the touch areas detected by the touch detector 51.”).
Thus it would have remained obvious to have combined Kitada and Milne as described in claim 1. 

Regarding claim 13, Kitada discloses an on-panel pad (Fig. 1, keyboard-type input device, #4)  used with an electronic device including a capacitive touch panel display (Fig. 1, touch screen device, #1; Detailed Description, [0030-0037]), the on-panel pad comprising:
 a pad body having at least a front surface and a back surface (Fig 3-4, Detailed Description, [0047-0055], “As shown in FIG. 3, the keyboard-type input device 4 includes a supporter 31 and a plurality of operation keys (operation member) 32. The supporter 31 is provided on the touch surface 11 at the touch screen device 1. The plurality of operation keys 32 are arranged on the supporter 31”), and
 one or more conductive members between the front surface and the back surface of the pad body (Fig. 4, conductor, #33; Detailed Description, [0047-0055]; As shown in FIG. 4, a conductor 33 is provided to a key top of each operation key 32. The conductor 33 is conducted with a user's body when a user's finger touches the conductor 33 at the time of operating the operation key 32.”), 
wherein, in operation, the on-panel pad causes a plurality of sensor electrodes included in the touch panel display to generate a two-dimensional pattern of capacitance in response to a conductive finger of the user deforming the operating element while the on-panel pad is on the touch panel display  (Detailed Description, [0052-0055], “When a user presses down one of the operation keys 32 and a user's finger touches the conductor 33 on the key top, the conductor 35 for input device identification becomes conductively connected with a user's body. Accordingly, the conductor 35 is detected on the touch screen device 1 side…. In addition, the conductor 35 for input device identification also acts to cause the touch screen device 1 side to identify an area in which the keyboard-type input device 4 is placed”).
Kitada does not disclose an on-panel pad comprising: an operating element made of a non-conductive and elastic material and configured to receive the operation by the user. 
Milne, in a similar field of endeavor, discloses an on-panel pad (Figs. 1-4, generally) comprising: an operating element made of a non-conductive and elastic material and configured to receive the operation by the user (Fig. 1-4, tangible object, #10; Detailed Description, [0039], “According to one embodiment, the tangible object 10 is a tangible user interlace component (TUIC) that is a three piece construction including a skin cover 14, a conductive foam or rubber layer 16, and a non-conductive foam or rubber layer 18.”).
It would have been obvious to one of ordinary skill in the art to have modified the on-panel pad of Kitada to incorporate the teachings of Milne in such a way to provide wherein the on-panel pad includes an operating element made of a non-conductive and elastic material and configured to received the operation by the user. The motivation to combine these arts is to have both a conductive and non-conductive portion of the keys for comfortable, flexible and more tangible user input (See Milne, Detailed Description, [0039], Summary, [0010-0026]) The fact that Milne also discloses an on-panel pad on top of a capacitive touch display device, same as Kitada and the Instant Invention, makes this combination more easily implemented. 

Regarding claim 14, Kitada further discloses
 wherein, while the back surface of the pad body is on and faces the touch panel display, the two-dimensional pattern caused by the on-panel corresponds to a shape of the one or more conductive members (Detailed Description, [0044-0055], “ this case, the keyboard-type input device 4 and the joystick-type input device 5 shown in FIG. 1 are used while being placed or positioned on the touch surface 11… In addition, similar to the example shown in FIG. 2B, the touch screen device 1 may be configured as a table while the touch screen main body 14 is provided to the top board 25 and the display panel main body 21 is provided on the rear side of the touch screen main body 14. Thereby, the screen of the display panel main body 21 may be displayed on the top board 25 through the touch screen main body 14.”;See also Detailed Description, [0030-0037], “In addition, the keyboard-type input device 4 and the joystick-type input device 5 may be provided on the touch surface 11. When a user operates these input devices 4 and 5, the user's operation is detected by the touch screen device 1… In a mutual capacitance type employed here, when a driving signal is applied to the transmitting electrodes 12, a charge-discharge current flows in the receiving electrodes 13 in response. The charge-discharge current is output from the receiving electrodes 13 as a response signal. At this point, the electrostatic capacitance at the electrode intersections changes in response to the user's touch operation”) and
 wherein the on-panel pad causes, in a portion of the sensor electrodes corresponding to a position pushed by a user from the front surface of the pad body, a change in capacitance due to an approach of the user to the portion of the sensor electrodes  (Detailed Description, [0047-0055], “When a user presses down one of the operation keys 32 and a user's finger touches the conductor 33 on the key top, the conductor 35 for input device identification becomes conductively connected with a user's body. Accordingly, the conductor 35 is detected on the touch screen device 1 side.”).
Thus it would have remained obvious to have combined Kitada and Milne as described in claim 1. 

Regarding claim 15, this is met by the rejection to claim 3 with the combination of Kitada and Milne.

Regarding claim 16, this is met by the rejection to claim 6 with the combination of Kitada and Milne.

Regarding claim 17, this is met by the rejection to claim 7 with the combination of Kitada and Milne.

Regarding claim 18, this is met by the rejection to claim 5 with the combination of Kitada and Milne.

Regarding claim 20, this is met by the rejection to claim 10 with the combination of Kitada and Milne.. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of Milne, further in view of Izumi, United States Patent Application Publication No. US 2019/0034025 A1.

Regarding claim 9, Kitada in combination with Milne discloses every element of claim 2 but does not explicitly disclose wherein the pad body is made of a transparent material or a translucent material.
Izumi, in a similar field of endeavor, discloses an interface device (Fig. 5, operation terminal, #1) comprising a pad body (Fig. 5, external device, #2) and wherein the pad body is made of a transparent material or a translucent material (Fig. 5, Detailed Description, [0053-0055], “A transparent input device 211 of the external device 2 is a keyboard including transparent keys. Further, the external device 2 is transparent in a region of the external device 2 where the display region of the touch panel 11 of the operation terminal 1 and the input device 211 overlap. Moreover, the operation terminal 1 performs key display on a screen corresponding to the transparent input device 211 in the display region of the display device of the touch panel 11. A button of the transparent input device 211 provided in the external device 2 is caused to operate together with the screen of the display device of the touch panel 11 in the operation terminal 1 disposed below the button. In other words, each key of the transparent input device 211 and positional information on the touch panel 11 are previously associated with each other.”).
It would have been obvious to one of ordinary skill in the art to have modified the material of the pad body within Kitada and Milne to include the teachings of Izumi in such a way to provide wherein the pad body is made of a transparent material or a translucent material. The motivation to combine these arts is to allow user viewing of the underlying touch panel while inputting with the pad body (See Izumi, Detailed Description, [0056], “Further, by making the external device 2 in the region 20 covering the display region of the touch panel 11 to be transparent, the operation terminal 1 may cause at least one of a state of control of the machine or help information to be displayed in a display region corresponding to the transparent region of the external device 2 in the display region of the touch panel 11. For example, by providing a transparent portion in the region 20 of the external device 2 covering the display region of the operation terminal 1, lamps 251 indicating the state of control of the machine can be displayed in the display region of the display device of the touch panel 11 and thus be visually identified through the transparent portion”). The fact that Izumi also discloses a capacitive touch interface device in physical operation with a pad body, same as Kitada and the Instant Invention, makes this combination more easily implemented. 

Regarding claim 19, Kitada and Milne discloses every element of claim 13 and claim 19 contains similar features as that of claim 9 and is thereby rejected with the combination of Kitada, Milne and Izumi in the same manner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626